Citation Nr: 0531063	
Decision Date: 11/17/05    Archive Date: 11/30/05

DOCKET NO.  02-00 673	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased initial disability rating in 
excess of 10 percent for post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty in the Army from July 1959 
to July 1979, when he retired based on 20 years of service.  
According to his separation document, he had two tours in 
Vietnam, served as an infantryman, and engaged in combat.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1999 RO decision that granted service 
connection for PTSD, and assigned thereto an initial 
disability rating of 10 percent, effective from October 1998.  
In April 1999, the veteran filed a notice of disagreement 
seeking a higher initial disability rating for this 
condition.  

In March 2001, the RO issued a rating decision that denied an 
increased disability rating in excess of 10 percent for the 
veteran's PTSD.  Thereafter, in October 2001, the RO issued a 
statement of the case, and in December 2001, the veteran 
timely perfected his appeal.  

In November 2003, the Board remanded the veteran's claim for 
additional evidentiary development and to ensure compliance 
with the Veterans Claims Assistance Act of 2000.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is seeking an increased initial disability rating 
in excess of 10 percent for his service-connected PTSD.  
After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary.

Pursuant to the Board's November 2003 remand, the RO was to 
schedule the veteran for a VA examination to determine the 
severity of his service-connected PTSD.  

Throughout the course of this appeal, the veteran's address 
of record has been a street address located in Gainesville, 
Florida.  This address is listed in multiple pleadings 
submitted by the veteran herein, and is also noted on some of 
the veteran's medical treatment records, including his VA 
examination for PTSD conducted in February 2001.  Moreover, 
this address was used on the initial notification letters 
sent by the AMC following the Board's November 20003 remand.

Pursuant to the Board's November 2003 remand, the RO 
scheduled the veteran for VA examinations in December 2004, 
and again in February 2005.  The veteran failed to attend 
both of these examinations.  However, as pointed out by the 
veteran's representative in his VA Form 646, filed in August 
2005, the notification letters for the VA examinations were 
sent to a P.O. Box in Gainesville, Florida.  Thereafter, the 
Supplemental Statement of the Case (SSOC), which noted the 
veteran's failure to attend these VA examinations, was also 
sent to the P.O. Box in Gainesville, Florida.  

After a thorough review of the veteran's claims file, the 
Board remains uncertain as to the origin of the P.O. Box 
mailing address.  Thus, it cannot be determined from the 
evidence in the claims folder whether actual notice of either 
examination, or the final SSOC herein, was sent to the 
appellant. 38 C.F.R. § 3.655 (2004).  Under these 
circumstances, the RO should re-examine the veteran's claims 
file in an attempt to determine whether a current address for 
the veteran can be identified.  If unsuccessful, a letter 
should be sent to the veteran's address of record, which is 
his street address in Gainesville, Florida, rescheduling the 
previously requested examination.  

The veteran is advised that a medical examination as directed 
in the Board's prior remand is necessary for a comprehensive 
and correct adjudication of his claim.  38 C.F.R. 3.655(b).  
The veteran's cooperation in reporting for the examination is 
both critical and appreciated.  The veteran is further 
advised that his failure to report for the examination 
without good cause may result in his claim for an increased 
initial disability rating being denied.  38 C.F.R. 3.655(b).

Accordingly, the case is remanded for the following action:

1.  The RO should re-examine the 
veteran's claims file in an attempt to 
ascertain the veteran's current mailing 
address.  If a new address is located, a 
notation of this address should be made 
in the veteran's claims file and the 
notice of the new address should be sent 
to the veteran's representative.  

2.  The RO should then send a letter to 
the veteran asking that he identify all 
sources of VA and non-VA outpatient and 
inpatient treatment since 2000 for all 
psychiatric and substance abuse problems.  
After obtaining any necessary releases, 
the RO should obtain copies of the 
related medical records that are not 
already in the claims folder.  

The veteran also should be scheduled for 
a psychiatric examination to determine 
the severity of his PTSD.  The claims 
folder should be provided to and reviewed 
by the examining physician.  All signs 
and symptoms necessary for rating PTSD 
should be reported in detail.  The 
examining physician should assess the 
degree of occupational and social 
impairment due to PTSD.  A Global 
Assessment of Functioning (GAF) score 
should be assigned and explained.  

If a current address for the veteran was 
not located pursuant to the instructions 
in paragraph 1, the RO should send the 
letter requesting the veteran identify 
his treatment sources and the notice of a 
scheduled VA psychiatric examination to 
the veteran at both his street  address 
currently of record, as well as the P.O. 
Box address used by the AMC in scheduling 
his VA examinations in December 2004 and 
in February 2005.

3.  Thereafter, the RO should 
readjudicate the veteran's claim and, if 
the veteran remains dissatisfied with the 
outcome of the adjudication of the claim, 
both the veteran and his representative 
should be furnished a supplemental 
statement of the case covering all the 
pertinent evidence, law and regulatory 
criteria.  They should be afforded a 
reasonable period of time in which to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


